NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This action is responsive to communications:  The application filed 1/17/2018, a continuation of 15/072,838, itself a reissue of application 12/719,277 (issued 3/18/2014 as US Pat 8,675,684), and the amendment of 9/30/2021.

Claims 1-18 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 1/17/2018 amending claims 1-3, 11, and 15, and adding new claims 19-22. By way of the most recent amendment, claims 1-3 and 11-22 are pending.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,765,684 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Allowable Subject Matter
Claims 1-3 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a frame generating apparatus that maps a client signal into an optical data transfer unit frame, comprising circuitry that maps M successive bytes of a client signal into M successive bytes of the ODTU frame, where M is the number of tributary slots used in an optical data transfer unit frame, and wherein the circuitry in accordance with an address inserts data into a frame accommodating portion of the optical data transfer unit frame when a first expression (N X Cn) mod Tb<Cn is satisfied, and inserts stuff into the frame accommodating portion of the optical data transfer unit frame when a second expression (N X Cn) mod Tb≥Cn is satisfied, "N" representing the 
References of record in this application disclose frame generating apparatuses and methods including serializing/deserializing means and mapping procedure circuitry for adding data and stuff data into portions of ODTU frames, however, such do not disclose adding data when a first expression (N X Cn) mod Tb<Cn is satisfied and inserting stuff into the frame accommodating portion of the optical data transfer unit frame when a second expression (N X Cn) mod Tb≥Cn is satisfied, "N" representing the address assigned to the frame accommodating portion of the optical data transfer unit frame, "Cn" representing (a bit rate of a client siqnal) ÷ (a bit rate of the optical data transfer unit frame) X (the total number of bytes in the frame accommodating portion of the optical data transfer unit frame), "Tb" representing the total number of bytes in a signal accommodating portion, and "mod" representing a remainder operator.
Claims 2, 3, 19, and 20 are allowed as being based on allowable claim 1.
Claim 10 discloses a frame generating apparatus that accommodates a client signal in an optical data transfer unit frame with a higher bit rate than the client signal, comprising circuitry that inserts data of stuff into a frame accommodating portion of the ODTU frame based on the difference in bit rate, and maps a group of M successive bytes of the ODTU frame, where M is the number of tributary slots used in an optical data transfer unit frame, and wherein the circuitry in accordance with an address 
References of record in this application disclose frame generating apparatuses and methods including serializing/deserializing means and mapping procedure circuitry for adding data and stuff data into portions of ODTU frames, however, such do not disclose adding data when a first expression (N X Cn) mod Tb<Cn is satisfied and inserting stuff into the frame accommodating portion of the optical data transfer unit frame when a second expression (N X Cn) mod Tb≥Cn is satisfied, "N" representing the address assigned to the frame accommodating portion of the optical data transfer unit frame, "Cn" representing (a bit rate of a client siqnal) ÷ (a bit rate of the optical data transfer unit frame) X (the total number of bytes in the frame accommodating portion of the optical data transfer unit frame), "Tb" representing the total number of bytes in a signal accommodating portion, and "mod" representing a remainder operator.
Claims 12-18, 21, and 22 are allowed as being based on allowable claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571)272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992